DETAILED ACTION
This office action is in response to applicant’s communication filed 06/16/2021.
Claim(s) 1-7 have been considered. 
-	Claim(s) 1-7 are pending.
-	Claim(s) 1-7 have been rejected as described below. 
-	This action is NON-FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Examiner acknowledges the entry of following Information Disclosure Statement (IDS) document(s) from applicant:
The information disclosure statement filed 06/16/2021.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) from application no DE102018009 944.0 filed 12/18/2018. The certified copy has been filed in instant application no 17/348,859 on 09/10/2021.
However, should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).

Additionally, acknowledgment is also made that this application makes reference to or appears to claim subject matter disclosed in Application No. PCT/EP2019/083029, filed 11/29/2019. More specifically, this application claims to be CON of the Application No. PCT/EP2019/083029, filed 11/29/2019.

Specification 
The disclosure filed on 06/16/2021 is objected to due to having below minor informalities:
The title of the disclosure is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Drawings
The drawings filed 06/16/2021 are considered and accepted for examination by the examiner.

Claim Interpretation – 35. USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are in claim(s) 1-7:
Claim limitation(s):
“a selected internal control system having … a communication device configured for data communication with at least one external administrative unit”, in claim(s) 1 
In light of the examples and descriptions of applicant specification, [0031-32], the communication device is interpreted as a device/interface that has 
“at least one module interface for data communication with the at least one external administrative unit and a connection interface for data communication with said controller”, in claim(s) 2 
In light of the examples and descriptions of applicant specification, [0032] for communication device having a communication module which has a module interface, the module interface is interpreted as a wireless or wired network interface (for example) for data communication with external administrative unit. Similarly, the connection interface is interpreted as a USB interface with a USB port for connection, for example. 
“at least one module interface for a wireless communication connection to the at least one external administrative unit”, in claim(s) 3 
In light of the examples and descriptions of applicant specification, [0032] for communication device having a communication module which has a module interface for a wireless communication connection, the module interface is interpreted as a wireless network interface for data communication/connection with external administrative unit. 
“at least one module interface for a direct connection to the at least one external administrative unit”, in claim(s) 4
In light of the examples and descriptions of applicant specification, [0032] for communication device having a communication module which has a module interface for a direct connection and in light of the broadest reasonable interpretation of the claim language, the module interface is interpreted as a USB interface with a USB port and a USB connector for connection with external devices for data communication/connection with external administrative unit. 
“at least one control interface for directly connecting said controller … to the at least one external administrative unit”, in claim(s) 5 
In light of the examples and descriptions of applicant specification, [0032] for communication device having a communication module which has a control interface for a direct connection, the control interface is interpreted as a USB device and memory for connection/data communication with external administrative unit. 
“said selected internal control system is an operating apparatus having an input device and/or a display device for a user of the household appliance”, in claim(s) 6
In light of the examples and descriptions of applicant specification, [0017] and [0030] for an operating apparatus having an input device and/or a display device for a user, this has been interpreted as user interface with input devices and display devices (detailed examples are provided in the rejection section below) controlled by the internal control system
“… control said input device and/or said display device for exchanging information relating to data communication via said communication device”, in claim(s) 7 
In light of the examples and descriptions of applicant specification, [0017] and [0030], this has been interpreted as user interface with input devices and display devices (detailed examples are provided in the rejection section below) controlled by the internal control system based on its communication capability via the communication device and the communication device, as previously mentioned above, has been interpreted as a device/interface that has communication module(s) such as wireless/wired module interface(s) etc. for information exchange with external administrative units such as internet, cloud, laptop with Bluetooth, server etc. More specifically, it is interpreted to be a translation interface (for example) that can communicate with external devices/units (in light of examples and descriptions in applicant specification, [0031-32]). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are to be interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Note, a review of the applicant specification and drawings by examiner has been done for the structure for the abovementioned claim limitation(s). Thus, to promote compact prosecution to apply prior art, examiner has interpreted the claim terms/phrases according to the interpretations provided above for each term/phrase.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kittan (DE102016223950A1).
Regarding Claim 1, Kittan teaches:
An electronic household appliance, comprising: ([0001], [0005-08], [0015-18] and [0025-37]; especially see [0060] - Figure 1 shows a sketch of a system with a first household appliance in the form of a washing machine 1 and a second household appliance in the form of a tumble dryer 2. Thus, it teaches these examples of electronic household appliances.)
([0025] - If the household appliance has a number of modules, the household appliance can be set up to carry out the data communication between its modules itself; [0026] - … an external data processing device communicates with only one (e.g., central or master) module and that master module distributes the tasks incurred by the received code to the other (e.g., peripheral or slave) modules. See also [0029-31] - [0029] A module may be a user interface module, e.g. provides a man-machine interface and includes or controls the user interface. [0030] A module may be a "hardware" module that controls other functional elements, e.g. Heating elements, valve (s), pump (s), a dosing unit, etc. [0031] A module may be a so-called motor unit which controls one or more motors, e.g. For example, the motor unit of a laundry machine may receive instructions to set a reversing rhythm, a drum speed, etc. This module can have the task of implementing the motor control directly near the hardware. Note, this teaching is aligned with the description & examples given in applicant specification, [0013-14] for internal control units (internal controller systems in claim language).) and a communication network connected between said plurality of internal controller systems; ([0032] - … each of the modules is designed to exchange data with other modules of the household appliance, e.g. for communication via a device internal data bus, for example a fieldbus, e.g. a CAN bus. Note, this teaching is aligned with the description & examples given in applicant specification, [0012] for communication network.)
said plurality of internal controller systems including a selected internal control system having a controller (As above, see [0026] for central or master module; then as above, see [0029-31] for the exemplary aspects of the module.) and a communication device configured for data communication (As above, see [0026] – … an external data processing device communicates with only one (e.g., central or master) module and that master module distributes the tasks incurred by the received code to the other (e.g., peripheral or slave) modules. In one variant, only the master module has the translation interface. [0017] - The translation interface (i.e., communication device) may be a parser or may have a parsing function to convert the code received over the network interface into the executable instructions, or vice versa. The translation interface may include or may be a hardware abstraction layer (HAL). Thus, the translation interface may function as a hardware abstraction layer or serve as a hardware abstraction layer. Alternatively, a hardware abstraction layer may be present between the translation interface and the at least one functional element. [0018] - The translation interface (i.e., communication device) and the network interface (i.e., wireless or wired “module interface”) may also be integrated in a unit, e.g. in the form of a network interface with a corresponding parsing function. Note, this teaching is aligned with the description & examples given in applicant specification, [0031-32] for communication device.) with at least one external administrative unit (As above, [0026] – The external data processing device is the external administrative unit. [0045] - The data processing device may be a server or a server network. The data processing device may be a distributed data processing device (for example, the "cloud"). The network can be the internet. Note, this teaching is aligned with the description & examples given in applicant specification, [0011], and [0015] for external administrative unit.) without buffering data to be communicated; ([0005-06] - The object is achieved by a household appliance, comprising at least one electrically controllable functional element, at least one network interface for transmitting data via a network and an interface (hereinafter referred to as "conversion interface" without limitation of generality) between the at least one functional element and the network interface to Translating code received over the network interface into executable instructions for the at least one functional element. Code received by the home appliance (i.e., a sequence of instructions or instructions) is translated by the translation interface into the instruction (s) that are directly executable by the at least one functional element. As a result, advantageously, the at least one functional element can be directly controlled via the network, in particular from outside the relevant household. In particular, it is thus possible to dispense with storing the code received persistently in the household appliance in order to run an operating program, in particular a complete operating program. It is therefore a development that the household appliance has no memory for persistently storing the received code. This can in particular also be expressed in such a way that at least some operating programs of a household appliance are not installed in the household appliance, but are executed on another computer or computer network that is called remotely (eg via the Internet). This can also be called "cloud computing". [0057] - It is also an embodiment that the direct operation of the household appliance comprises a direct control of at least one active agent of the household appliance. This includes in particular that the code received from the translation interface is not stored persistently in the household appliance. Note, since the household appliance does not have a memory for persistently storing the received code, intermediate storage does not take place either and thus it teaches direct communication without any buffering.)
and said controller of said selected internal control system is further configured to control data communication between the at least one external administrative unit and said plurality of internal controller systems of said control system via said communication device. (As above, see [0026] - … an external data processing device communicates with only one (e.g., central or master) module and that master module distributes the tasks incurred by the received code to the other (e.g., peripheral or slave) modules. In one variant, only the master module has the translation interface.)

Regarding Claim 6, Kittan teaches all the elements of claim 1.
Kittan further teaches:
wherein said selected internal control system is an operating apparatus having an input device and/or a display device for a user of the household appliance. ([0022] - Another configuration is that the household appliance is designed to carry out user communication independently. For this purpose, the household appliance can have a user interface (e.g. B. comprising at least one actuating element such as a button, a rotary knob, etc., and / or at least one display element such as a segment display, an LCD display, etc. and / or a touch screen, etc.). The household appliance can therefore independently operate the user interface. User interface operations may be transmitted through the translation interface over the network, e.g. E.g. information about pressing a button, about a selected rotary position, etc. This information can be used to adapt the code transmitted to the household appliance. As above, [0026] – … an external data processing device communicates with only one (e.g., central or master) module and that master module distributes the tasks incurred by the received code to the other (e.g., peripheral or slave) modules. In one variant, only the master module has the translation interface. Here, the central or master module is the selected internal control system with the translation interface as the communication device. Thus, combining teachings from [0022] & [0026], the user interface operations are controlled by the selected internal control system utilizing the abovementioned input device(s) and/or display device(s). See also [0052] - Carrying out the user communication for a user interface integrated into the household appliance, e.g. B. a control panel with associated control module, can be implemented in a development such that the executable instructions instruct the user interface to activate or deactivate elements of the user interface, display them displays, etc. User interface elements may include, for example, display units, buzzers, lights, buttons, switches, knobs, sliders, and so on. Activations of the user interface can initially be evaluated by the latter itself or by its user interface module (e.g. B. whether a specific key has been pressed), and the results of the evaluation are transmitted to the data processing device via the conversion interface (possibly integrated into the user interface module) and the network interface. This means that a certain "intelligence" for controlling and evaluating the user interface remains in the household appliance. In another development, the elements of the user interface can be controlled directly by means of the executable instructions and/or actuations of the user interface can be transmitted directly to the data processing device via the conversion interface, etc. Note, this teaching is aligned with the description & examples given in applicant specification, [0017] and [0030] for the configuration and functionalities of an input device and/or a display device for a user of the household appliance.)

Regarding Claim 7, Kittan teaches all the elements of claim 6.
Kittan further teaches:
(As above, [0022] - Another configuration is that the household appliance is designed to carry out user communication independently. For this purpose, the household appliance can have a user interface (e.g. B. comprising at least one actuating element such as a button, a rotary knob, etc., and / or at least one display element such as a segment display, an LCD display, etc. and / or a touch screen, etc.). The household appliance can therefore independently operate the user interface. User interface operations may be transmitted through the translation interface over the network, e.g. E.g. information about pressing a button, about a selected rotary position, etc. This information can be used to adapt the code transmitted to the household appliance. As above, [0026] – … an external data processing device communicates with only one (e.g., central or master) module and that master module distributes the tasks incurred by the received code to the other (e.g., peripheral or slave) modules. In one variant, only the master module has the translation interface. See also [0052] - Carrying out the user communication for a user interface integrated into the household appliance, e.g. B. a control panel with associated control module, can be implemented in a development such that the executable instructions instruct the user interface to activate or deactivate elements of the user interface, display them displays, etc. User interface elements may include, for example, display units, buzzers, lights, buttons, switches, knobs, sliders, and so on. Activations of the user interface can initially be evaluated by the latter itself or by its user interface module (e.g. B. whether a specific key has been pressed), and the results of the evaluation are transmitted to the data processing device via the conversion interface (possibly integrated into the user interface module) and the network interface. This means that a certain "intelligence" for controlling and evaluating the user interface remains in the household appliance. In another development, the elements of the user interface can be controlled directly by means of the executable instructions and/or actuations of the user interface can be transmitted directly to the data processing device via the conversion interface, etc. Here, the central or master module is the controller of the selected internal control system with the translation interface as the communication device. Thus, combining teachings from [0022], [0026], and [0052], the user interface operations are controlled by the controller of the selected internal control system using its communication/information exchange capability and utilizing the abovementioned input device(s) and/or display device(s).)

Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kittan (DE102016223950A1) in view of Ainöder (DE102011087777A1).
Regarding Claim 2, Kittan teaches all the elements of claim 1.
Kittan further teaches:
([0015] - The at least one network interface is used to transmit data over a network. It can be a wireless and / or a wired network interface. The wireless network interface may be a radio interface, e.g. a WLAN module, a Bluetooth module, etc. The wired network interface may be an Ethernet interface, etc. The network interface may convert data received over the network into data, in particular reformatted, which may be transmitted via device internal data lines, e.g. a data bus, are transportable to vice versa. [0016] - The network may connect the home appliance to an outside-the-home (i.e., outside-home) institution or computing device. The network can be the internet. The data processing device can also be referred to as a "computer" (i.e. as above, external administrative unit). [0017] - The translation interface (i.e., communication device) may be a parser or may have a parsing function to convert the code received over the network interface into the executable instructions, or vice versa. The translation interface may include or may be a hardware abstraction layer (HAL). Thus, the translation interface may function as a hardware abstraction layer or serve as a hardware abstraction layer. Alternatively, a hardware abstraction layer may be present between the translation interface and the at least one functional element. [0018] - The translation interface (i.e., communication device) and the network interface (i.e., wireless or wired “module interface”) may also be integrated in a unit, e.g. in the form of a network interface with a corresponding parsing function. Note, this integrated unit is the communication device (i.e. translation interface) having a communication module with at least one module interface (i.e., the wired/wireless network interface). Note, this teaching is aligned with the description & examples given in applicant specification, [0032] for communication device having a communication module which has a module interface.) 
While the communication device (i.e., translation interface) of Kittan keeps the connection for data communication with the controller (between the modules including the master module) as in [0026] - master module distributes the tasks incurred by the received code to the other (e.g., peripheral or slave) modules. In one variant, only the master module has the translation interface,
Kittan does not explicitly disclose a connection interface in the limitation below:
and a connection interface for data communication with said controller of said selected internal control system. 
Ainöder explicitly teaches:
and a connection interface for data communication with said controller of said selected internal control system. (See [0040-42], especially [0040] - The household appliance 1 has a USB device 6 or USB interface, which has a USB port 7. The USB device 6 is coupled to the communication bus 3 and is thus connected to the control device 2 and the other bus participants. An external device 8 can be connected to the household appliance 1 via the USB connection 7, specifically with the aid of a USB connector 9 shown schematically in FIG. 1. The abbreviation “USB” designates a serial bus system (Universal Serial Bus), which is used to connect the household appliance 1 to external devices 8. Note, this teaching is aligned with the description & examples given in applicant specification, [0032] for communication device having a communication module which has a connection interface.)
well-known way of data communication utilizing a USB interface with a USB port for connection as taught by Ainöder to the system and method of connecting various modules in the internal control system of a household appliance as taught by Kittan as both are directed to the field of controlling/management of internal and/or external connections of household appliances. The combination would have been motivated to enable more efficient and flexible control of connections to be achieved due to realizing various advantages, for example, such a USB module is particularly compact and takes up relatively little space. The household appliance can also be retrofitted with such a USB module. So it would be possible to retrofit existing household appliances that have an internal communication bus with such a USB module and thus enable the provision of additional functionalities as evident in Ainöder, [0013], [0040-42] etc.

Regarding Claim 3, Kittan and Ainöder teach all the elements of claim 2.
Kittan further teaches:
wherein said communication module has said at least one module interface for a wireless communication connection to the at least one external administrative unit. (As above, [0015] - The at least one network interface is used to transmit data over a network. It can be a wireless and / or a wired network interface. The wireless network interface may be a radio interface, e.g. a WLAN module, a Bluetooth module, etc. The wired network interface may be an Ethernet interface, etc. The network interface may convert data received over the network into data, in particular reformatted, which may be transmitted via device internal data lines, e.g. a data bus, are transportable to vice versa. [0016] - The network may connect the home appliance to an outside-the-home (i.e., outside-home) institution or computing device. The network can be the internet. The data processing device can also be referred to as a "computer" (i.e. as above, external administrative unit).)

Regarding Claim 4, Kittan and Ainöder teach all the elements of claim 2.
While the communication device (i.e., translation interface) of Kittan communicates with external data processing device as in [0026] - … an external data processing device communicates with only one (e.g., central or master) module and that master module distributes the tasks incurred by the received code to the other (e.g., peripheral or slave) modules. In one variant, only the master module has the translation interface,
Kittan does not explicitly disclose the one module interface to be “for a direct connection” in the limitation below:
wherein said communication module has said at least one module interface for a direct connection to the at least one external administrative unit. 
Ainöder explicitly teaches:
wherein said communication module has said at least one module interface for a direct connection to the at least one external administrative unit. (See [0040-42], especially [0040] - The household appliance 1 has a USB device 6 or USB interface, which has a USB port 7. The USB device 6 is coupled to the communication bus 3 and is thus connected to the control device 2 and the other bus participants. An external device 8 can be connected to the household appliance 1 via the USB connection 7, specifically with the aid of a USB connector 9 shown schematically in FIG. 1. The abbreviation “USB” designates a serial bus system (Universal Serial Bus), which is used to connect the household appliance 1 to external devices 8.  Regarding examples of the external device, see [0022] - A master device, in particular an external computer, can then be connected to the USB device as an external device, and the data transmission can be controlled by means of the external master device. Note, this teaching is aligned with the description & examples given in applicant specification, [0032] for the “direct connection” to the external administrative unit.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of well-known way of data communication utilizing a USB interface with a USB port and a USB connector for connection with external devices as taught by Ainöder to the system and method of connecting various modules in the internal control system of a household appliance along with capacity of communicating with external devices such as a server as taught by Kittan as both are directed to the field of controlling/management of internal and/or external connections of household appliances. The combination would have been motivated to enable more efficient and flexible control of connections to be achieved due to realizing various advantages such as enabling improved customer service, for example, the technician can connect his computer to the USB port and carry out an examination of the household appliance without having to open the housing of the household appliance. The user can also take advantage of this embodiment; he can, for example, connect his personal computer, his notebook or his mobile phone to the USB device of Ainöder, [0022], [0040-42] etc.

Regarding Claim 5, Kittan teaches all the elements of claim 1.
While the communication device (i.e., translation interface) of Kittan communicates with external data processing device and keeps the connection for data communication with the controller (between the modules including the master module) as in [0026] - … an external data processing device communicates with only one (e.g., central or master) module and that master module distributes the tasks incurred by the received code to the other (e.g., peripheral or slave) modules. In one variant, only the master module has the translation interface,
Kittan does not explicitly disclose the inclusion of “at least one control interface for directly connecting” in the limitation below:
wherein said communication device has at least one control interface for directly connecting said controller of said selected internal control system to the at least one external administrative unit. 
Ainöder explicitly teaches:
wherein said communication device has at least one control interface for directly connecting said controller of said selected internal control system to the at least one external administrative unit.  (See [0040-42], especially [0040] - The household appliance 1 has a USB device 6 or USB interface, which has a USB port 7. The USB device 6 is coupled to the communication bus 3 and is thus connected to the control device 2 and the other bus participants. An external device 8 can be connected to the household appliance 1 via the USB connection 7, specifically with the aid of a USB connector 9 shown schematically in FIG. 1. The abbreviation “USB” designates a serial bus system (Universal Serial Bus), which is used to connect the household appliance 1 to external devices 8.  Regarding examples of the external device, see [0022] - A master device, in particular an external computer, can then be connected to the USB device as an external device, and the data transmission can be controlled by means of the external master device. See [0045] - The external device 8 can be connected to the USB device 6, which is shown here as a USB stick 8a or USB memory is formed. The external device 8 is a peripheral device here, while the household appliance 1 assumes the function of the master. A wide variety of data can be stored on the USB stick 8a, such as new operating programs for the household appliance 1 and/or the user's personal settings. This data can then be transferred to a data memory in the control device 2, namely via the communication bus 3. The data transmission is controlled here by the USB device 6 of the household appliance 1. Note, this teaching is aligned with the description & examples given in applicant specification, [0032] for the portion of “directly connecting the controller” to the external administrative unit and also aligned with applicant’s Fig. 1 and 3 for the bus connection between 18 and 38.)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have specifically added the feature of well-known way of data communication and connection for control utilizing a USB device and memory for connection with external devices as taught by Ainöder to the system and method of connecting various modules in the internal control system of a household appliance along with capacity of communicating with external devices such as a server as taught by Kittan as both are directed to the field of controlling/management of internal and/or external connections of household Ainöder, [0022], [0040-42], [0045] etc.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009,158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KOBER; CHRISTOPH et al. (US 20170279632 A1): This art discusses a method that creates an operating interface for a first domestic appliance from a plurality of domestic appliances. The method includes providing a plurality of different generic operating elements for specifying different functionalities and/or parameters of the plurality of domestic appliances. The method further includes determining description data for the first domestic appliance. The description data indicate which one or more of the plurality of generic operating elements are used to operate the first domestic appliance and which functionalities and/or parameter values of the first domestic appliance can be set by one or more generic operating elements used. The method also includes creating the operating interface for the first domestic appliance on the input/output unit of a control unit on the basis of the plurality of different generic operating elements and on the basis of the description data for the first domestic appliance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARZIA T MONTY whose telephone number is (571)272-5441.  The examiner can normally be reached on M-Th: 2-6 pm (approximately). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARZIA T MONTY/Examiner, Art Unit 2117   

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117